In re: Michael O’Shea Cook applying ■ for writ of Certiorari, Prohibition and Mandamus.
Writ granted. It is ordered that the trial judge’s order be set aside to the extent that it revokes the previously appointed sanity commission, reserving the right of defendant to be examined by said commission as to his mental capacity as of the time of the offense.
SUMMERS, J., is of the opinion the writ should be denied. There is no showing that the trial judge abused his discretion in the ruling complained of.